Citation Nr: 1639869	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2006 to December 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March 2015, the Board remanded the matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran contends that his back disability and psychiatric disability are related (secondary) to his service-connected right ankle disability (contusion of the right ankle, muscular strain of the right Achilles myotendinous junction of the right ankle, sprain of the right calcaneofibular ligament, right ankle, rated 10 percent).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

In the previous remand, the Board found a February 2010 VA back examination to be inadequate because the examiner failed to provide any explanation for the conclusions stated; did not consider the Veteran's statements of having lower back pain months after leaving service; and did not address whether the Veteran's back disability was aggravated by his service-connected right ankle condition.  The Board also found a February 2010 VA mental examination to be inadequate because the examiner failed to provide any real rationale for the negative opinion stated, and did not address whether the Veteran's psychiatric disability was aggravated by his service-connected right ankle disability.  The Board remanded both matters to afford the Veteran new examinations and opinions, to include whether each is related to (was caused or aggravated by) his service-connected right ankle disability.  

On May 2015 VA back examination, the examiner opined that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner opined that the Veteran has a lumbar bulging disc which is less likely as not due to his service connected right ankle condition.  The examiner stated that the service connected right ankle is stable and the Veteran is not seen to have any alteration in gait; the examiner opined that having an ankle sprain is less likely as not to cause or induce a lumbar spine condition.  The examiner opined that the Veteran's ankle condition less likely as not causes alteration in anatomical structures that are more proximal to it due to lack of alteration in gait or alteration in stability due to the ankle.

On May 2015 VA mental disorders examination, the examiner stated that the Veteran's STRs are silent for mental health diagnoses or treatment during military service.  The examiner stated that all of the Veteran's psychiatry/psychology VA treatment notes, from the initial psychiatry note in August 2009 to the most recent psychiatry note dated February 2015, were carefully reviewed and there is no mention of "sadness" or depression due to his service-connected limited motion of the ankle.  The examiner stated that no mention was made of the service-connected limited motion of the right ankle during the examination, and that the Veteran stated his current depression and anxiety are due to his uncertainty and concern regarding his future.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.

Because the May 2015 VA medical opinions did not include any opinion regarding whether the Veteran's back disability and/or psychiatric disability is aggravated by his service-connected right ankle disability [as expressly instructed in the previous remand], the opinions offered are again inadequate for proper adjudication of the matters.  The medical opinions in the record do not include one that adequately addresses whether the Veteran's service-connected disability aggravated his back disability and/or psychiatric disability.  Consequently, additional examinations to secure adequate medical opinions in the matters are necessary.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, during the VA back examination, the Veteran reported that he experienced low back pain since falling down stairs in the military.  The Veteran's representative requests that the Veteran be asked to provide more information as to this event and that a medical opinion be provided as to whether the claimed back disability is due to the Veteran's claimed fall.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Veteran and request that he provide as much detail as possible as to the in-service event in which he fell down stairs and reportedly injured his back, to include his history of symptomatology thereafter.

2.  Once the Veteran responds or has been given a sufficient opportunity to respond, the AOJ should arrange for a supplemental medical opinion (with examination of the Veteran only if deemed necessary by the opinion provider) to determine whether a current psychiatric disability was aggravated by his service-connected right ankle disability.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to respond to the following question:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's psychiatric disability was aggravated by (i.e., increased in severity beyond its natural progression) his service-connected right ankle disability?  

If the opinion is to the effect that the right ankle disability aggravated the psychiatric disability, the opinion provider should also specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.  

The opinion provider must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).  

3.  The AOJ should arrange for a supplemental medical opinion (with examination of the Veteran only if deemed necessary by the opinion provider) to determine whether a current back disability was aggravated by his service-connected right ankle disability, or is related to an in-service fall.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to respond to the following questions:

a.  Is it at least as likely as not (a 50% or greater probability) that the Veteran's back disability was aggravated by (i.e., increased in severity beyond its natural progression) his service-connected right ankle disability?  

If the opinion is to the effect that the right ankle disability aggravated the back disability, the opinion provider should also specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.  

b.  Is it at least as likely as not (a 50% or greater probability) that the Veteran's back disability is related to a fall down stairs while in service?

The opinion provider must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).  

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file.

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




